Greenbaum, J. (concurring):
I concur in the result. Although the plaintiff acquiesced in the system devised by Dockendorff it nevertheless secured itself for the ultimate repayment of its loans to the Waterbury Company by procuring the note of that company as collateral security for the repayment of the loans to it, pursuant to the agreement between Dockendorff and plaintiff dated April 20,1908, which specifically provides as follows: “ 1. Central Trust and Savings Company agrees to make loans and advances to said Waterbury Company from time to time until further notice, taking as security therefor the promissory note of said company payable on demand, to be secured by approved accounts receivable of said company assigned to it by said John E. Dockendorff as contemplated in the agreement above recited.”
The action is brought upon a note given as security to reimburse, *609the plaintiff for the loss it sustained by reason of the non-payment of its loans to defendant. Dockendorff doubtless was the agent of the plaintiff so far as the debtors were concerned whose accounts were assigned to the bank, in that payment of their obligations to Dockendorff would be a protection to them against any claim of the plaintiff for non-payment. Beyond that, however, Dockendorff was not the agent of the bank, but really the agent of the defendant. To hold that this limited agency of Dockendorff may defeat plaintiff’s recovery is to ignore the agreement that defendants’ note was given to the plaintiff as collateral, so that if for any reason the loans were not repaid out of the accounts assigned or because Dockendorff failed to turn over the proceeds of the collection of the accounts, the plaintiff would be reimbursed by the defendant.